Citation Nr: 0915674	
Decision Date: 04/27/09    Archive Date: 05/07/09

DOCKET NO.  05-15 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of VA 
compensation benefits in the calculated amount of 
$138,084.30.

(The issue of whether new and material evidence has been 
received to reopen a claim for service connection for pes 
planus will be addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran had active service from September 1967 to 
September 1970.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from adverse decisions by the 
Committee on Waivers and Compromises (Committee) of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.


FINDINGS OF FACT

1.  The appellant was at fault in the creation of the 
indebtedness based upon his failure to timely advise VA of 
his incarceration.  

2.  VA was not at fault in the creation of the overpayment.  

3.  Collection of the overpayment has not been shown to 
deprive the appellant of basic necessities or nullify the 
objective for which the benefits were intended, but a failure 
to make restitution of the reduced amount of the overpayment 
would result in unfair gain to the appellant.


CONCLUSION OF LAW

Recovery of the appellant's overpayment indebtedness to VA, 
in the amount of $138,084.30, does not violate the principles 
of equity and good conscience.  38 U.S.C.A. §§ 5107, 5302; 38 
C.F.R. §§ 1.962, 1.965.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is not applicable to cases involving waiver of 
indebtedness.  See Barger v. Principi, 16 Vet. App. 132, 138 
(2002) and Lueras v. Principi, 18 Vet. App. 435 (2004).  
Notwithstanding the fact that the VCAA is not controlling in 
these matters, the Board has reviewed the case for purposes 
of ascertaining that the appellant has had a fair opportunity 
to present arguments and evidence in support of his request 
for a waiver.  In short, the Board concludes from that review 
that the requirements for the fair development of the waiver 
request have been met in this case.  

The appellant is seeking entitlement to a waiver of recovery 
of an overpayment of disability compensation benefits in the 
amount of $138,084.30.  The Committee found that the 
collection of the overpayment from the appellant would not be 
against the principles or equity and good conscience.  See 38 
C.F.R. § 1.965 (2007).  

In the interest of clarity, the Board will initially present 
a factual background.  Thereafter, the Board will analyze the 
appellant's claim and render a decision. 

Factual Background

The basic facts of this case are not in dispute.  Review of 
the record reflects that the appellant was granted service 
connection for post-traumatic stress disorder (PTSD) in an 
August 1982 rating decision and assigned a 50 percent 
disability evaluation.  The disability evaluation for PTSD 
was increased to 100 percent in a September 1991 rating 
decision.  In August 1982 and December 1991, the veteran was 
provided VA Forms 21-8764, Disability Compensation Award 
Attachment-Important Information, which advised the veteran 
of conditions affecting the right to payment of benefits. 
Specifically, it is noted that benefits will be reduced upon 
incarceration in a Federal, State, or local penal institution 
in excess of 60 days for conviction of a felony offense.


In October 2001, the Texas Department of Criminal Justice 
verified that the veteran was incarcerated on July 15, 1996, 
following a conviction of a felony.  The veteran remained 
incarcerated over 60 days.

In an October 2001 letter, the veteran was notified that VA 
proposed to retroactively reduce his VA compensation benefits 
to the 10 percent rate effective September 13, 1996, the 61st 
day of his imprisonment following his conviction for a 
felony.  He was informed that VA may resume payments 
effective the day of his release from prison if notice is 
received within one year of the release date.  In addition, 
he was informed that VA may apportion all or part of the 
benefits not paid to him during his incarceration to his 
dependents.

In a January 2002 decision, the RO retroactively reduced his 
VA compensation benefits to the 10 percent rate effective 
September 13, 1996, the 61st day of his imprisonment 
following his conviction for a felony.  This action resulted 
in the creation of an overpayment.

He states that he was unaware that he was not entitled to 
benefits while incarcerated at a State prison.  He indicated 
that when he was previously incarcerated in a Federal prison, 
VA had automatically reduced his benefits so he also thought 
that they would do so again this time.

A veteran who is incarcerated in a federal, state, or local 
penal institution in excess of 60 days for conviction of a 
felony committed after October 7, 1980 and has a combined 
rating of 20 percent or more shall not be paid compensation 
in excess of the amount payable for a disability evaluated as 
10 percent disabling beginning on the 61st day of 
incarceration.  38 U.S.C.A. §§ 5313, 1114; 38 C.F.R.§ 3.665.

In a November 2003 decision, the Board found that the 
reduction of the Veteran's VA benefits to a 10 percent level 
following incarceration for a felony was proper.  Thus, the 
current decision is limited to the question of whether 
recovery of the recovery of the overpayment is warranted.

In a June 2002 decision, the Committee denied the appellant's 
request for waiver on the basis that collection of the debt 
would not be against equity and good conscience.  The 
Committee determined that the appellant had been unjustly 
enriched by receiving benefits to which he was not entitled, 
and that recovery of the overpayment would not create undue 
financial hardship.

Analysis

The law precludes waiver of recovery of an overpayment or 
waiver of collection of any indebtedness where any one of the 
following elements is found to exist:  (1) Fraud, (2) 
misrepresentation, (3) bad faith.  38 U.S.C.A. § 5302.  The 
Board's review of the record reflects that the Committee has 
implicitly resolved this question in favor of the appellant, 
finding, in essence, that his actions did not represent the 
intentional behavior to obtain Government benefits to which 
he was not entitled, which is necessary for a finding of 
fraud, misrepresentation or bad faith.  The Board agrees with 
that preliminary finding.  Therefore, there is no statutory 
bar to waiver of recovery of the overpayment.  

The next question before the Board for review is whether the 
evidence establishes that recovery of the indebtedness would 
be against equity and good conscience, in which case recovery 
of that overpayment may be waived.  38 U.S.C.A. § 5302; 38 
C.F.R. §§ 1.963, 1.965.  The following is pertinent to this 
matter:

The standard "equity and good conscience" will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.  
The phrase "equity and good conscience" means arriving at a 
fair decision between the obligor and the Government.  In 
making this determination, consideration will be given to the 
following elements, which are not intended to be all-
inclusive:

1.  Fault of debtor.  Where actions of the debtor contribute 
to creation of the debt.

2.  Balancing of faults.  Weighing faults of the debtor 
against VA fault.


3.  Undue hardship.  Whether collection would deprive debtor 
or family of basic necessities.

4.  Defeat the purpose.  Whether withholding of benefits or 
recovery would nullify the objective for which the VA 
benefits were intended.

5.  Unjust enrichment.  Failure to make restitution would 
result in unfair gain to the debtor.

6.  Changing position to one's detriment. Reliance on VA 
benefits results in relinquishment of a valuable right or 
incurrence of a legal obligation.

38 C.F.R. § 1.965(a).

In the evaluation of whether equity and good conscience 
necessitates a favorable waiver decision, the Board must 
consider, and in fact has considered, all of these 
specifically enumerated elements.  However, the issues of 
fault, unjust enrichment, undue hardship, and whether there 
would be a defeat of the purpose of an existing benefit to 
the appellant are more significant to the case before the 
Board.  

VA's working definition of "fault" is "the commission or 
omission of an act that directly results in the creation of 
the debt"  (Veteran's Benefits Administration Circular 20-
90-5, February 12, 1990).  Fault should initially be 
considered relative to the degree of control the appellant 
had over the circumstances leading to the overpayment.  If 
control is established, even to a minor degree, the secondary 
determination is whether the debtor's actions were those 
expected of a person exercising a high degree of care, with 
due regard for the debtor's contractual responsibility to the 
Government.  The age, financial experience, and education of 
the debtor should also be considered in these determinations.  

Essentially, a person who is a recipient of VA compensation 
benefits must notify VA of all circumstances which will 
affect his or her entitlement to receive the benefit being 
paid.  The Board notes that there is no documentation of 
record from the appellant or otherwise indicating that he was 
incarcerated.  It was only through an anonymously received 
written communication received in August 2001 that VA became 
aware of his incarceration.

After consideration of the record, the Board concurs with the 
RO that the appellant was at fault in the creation of the 
overpayment.  The appellant had constructive, if not actual 
notice that his incarceration would affect his ability to 
receive VA disability compensation payments.  Prior to and 
during his incarceration, the appellant's benefit payments 
were mailed to him at his last known address of record.  At 
the very least, the appellant should have informed the VA of 
his change of address.  Nonetheless, the appellant did not 
report his incarceration to the VA.  Simply put, but for the 
appellant's failure to report his incarceration, the 
overpayment would not have been created.  Thus, the appellant 
was at fault in the creation of the overpayment.  

As to whether the repayment of overpayment resulted in, or 
would result in financial hardship, the Board notes that the 
regulation provides that consideration should be given to 
whether collection of the indebtedness would deprive the 
debtor of the basic necessities.  Here, the Veteran has been 
incarcerated in a correctional institution at the State's 
expense during the entire time the recovery of overpayment 
has been ongoing.  Given his circumstances, there is no 
reason to believe that he has been deprived of the basic 
necessities nor is there a nullification of the objective for 
which the benefits were intended because of the recovery of 
the overpayment.  There is no evidence that he was forced to 
endure a lack of food, clothing, or shelter as a result of 
the collection of the debt.  Moreover, the appellant 
continues to receive VA disability compensation to this day, 
albeit at a lower rate.  Thus, there is no indication that 
recovery of the overpayment has caused or would cause undue 
hardship.

Of equal significance is the finding that failure to make 
restitution of the amount of overpayment would result in the 
appellant's unjust enrichment by virtue of the fact that he 
retained money to which he was not legally entitled.  The 
appellant in this case did not, according to the available 
record, change his position due to his detriment and as a 
result of the award of VA compensation benefits.

Based on the record, the Board is not persuaded that recovery 
of the reduced amount of the overpayment not waived herein 
would be unfair, unconscionable, or unjust.  This is so 
particularly since the appellant continued to accept VA 
compensation benefits while he was incarcerated and was not 
entitled to those benefits.  The Board finds, therefore, that 
under the principles of equity and good conscience, taking 
into consideration all of the specifically enumerated 
elements of 38 C.F.R. § 1.965(a), it would not be unfair to 
recover the appellant's overpayment indebtedness to VA, in 
the amount of $138,084.30.  The end result would not be 
unduly favorable or adverse to either the Government or the 
appellant.  The evidence in this case is not so evenly 
balanced that there is doubt as to any material issue.  38 
U.S.C.A. § 5107(b).  


ORDER

Waiver of recovery of the appellant's overpayment 
indebtedness to VA, in the amount of $138,084.30, is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


